Case 13-41584        Doc 30     Filed 02/08/19     Entered 02/08/19 09:43:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41584
         Robert W Gallinati
         Jennifer Gallinati
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/24/2013.

         2) The plan was confirmed on 12/20/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/09/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,860.00.

         10) Amount of unsecured claims discharged without payment: $114,381.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-41584        Doc 30      Filed 02/08/19    Entered 02/08/19 09:43:26                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $17,818.29
         Less amount refunded to debtor                          $358.29

 NET RECEIPTS:                                                                                   $17,460.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $815.20
     Other                                                                  $359.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,174.20

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ASSET ACCEPTANCE CORP           Unsecured         998.00      1,000.15         1,000.15          74.71       0.00
 CAVALRY PORTFOLIO SERVICES      Unsecured         528.00        527.84           527.84          39.43       0.00
 CENTURION SERVICE CORP          Unsecured         130.00        368.00           368.00          27.49       0.00
 GREAT LAKES HIGHER EDUCATION Unsecured              0.00    46,366.25        46,366.25       3,463.41        0.00
 ILLINOIS TOLLWAY                Unsecured      4,353.00     83,455.40        83,455.40       6,233.84        0.00
 LVNV FUNDING                    Unsecured         733.00        321.52           321.52          24.02       0.00
 LVNV FUNDING                    Unsecured      1,538.00         882.77           882.77          65.94       0.00
 LVNV FUNDING                    Unsecured         829.00        668.95           668.95          49.97       0.00
 LVNV FUNDING                    Unsecured            NA         671.97           671.97          50.19       0.00
 MERRICK BANK                    Unsecured      1,064.00         734.67           734.67          54.88       0.00
 MILLENNIUM FINANCIAL GROUP      Unsecured            NA         683.38           683.38          51.05       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         606.00        482.76           482.76          36.06       0.00
 PREMIER BANKCARD/CHARTER        Unsecured         471.00        471.22           471.22          35.20       0.00
 QUANTUM3 GROUP                  Unsecured      1,657.00       1,656.61         1,656.61        123.74        0.00
 QUINLAN & FABISH MUSIC          Secured        1,000.00       1,000.00         1,000.00      1,000.00      41.20
 GIRL SCOUTS OF GREATER CHICAGO Unsecured          310.00           NA               NA            0.00       0.00
 GREGORY FISCHER MIDDLE ACTI TIG Unsecured         104.00           NA               NA            0.00       0.00
 ATHLETICO/TRANSWORLD SYSTEMS Unsecured            100.00           NA               NA            0.00       0.00
 ATI PHYSICAL THERAPY            Unsecured          40.00           NA               NA            0.00       0.00
 BENFIELD PET HOSPITAL/IC SYSTEM Unsecured         111.00           NA               NA            0.00       0.00
 CHASE                           Unsecured      1,800.00            NA               NA            0.00       0.00
 CNBW                            Unsecured          90.00           NA               NA            0.00       0.00
 CONVENTIONS PSYCHIATRY          Unsecured          30.00           NA               NA            0.00       0.00
 EDUCATION DEPT OF ED/NELN       Unsecured      3,500.00            NA               NA            0.00       0.00
 EDUCATION DEPT OF ED/NELN       Unsecured      1,500.00            NA               NA            0.00       0.00
 EDUCATION DEPT OF ED/NELN       Unsecured         875.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-41584       Doc 30      Filed 02/08/19    Entered 02/08/19 09:43:26            Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim       Principal      Int.
 Name                              Class    Scheduled      Asserted     Allowed        Paid         Paid
 EDWARD HOSPITAL/MERCHANTS CR Unsecured           100.00           NA          NA            0.00       0.00
 FAMILY FIRST DENTAL            Unsecured         250.00           NA          NA            0.00       0.00
 FAYETTE CARDIOLOGY/TRANSWOR Unsecured             40.00           NA          NA            0.00       0.00
 OXMOOR HOUSE                   Unsecured          17.00           NA          NA            0.00       0.00
 PMI SPORTS PHOTO/QUICK RECOVER Unsecured          54.00           NA          NA            0.00       0.00
 PROACTIV SOLUTION/SJO BRENNER Unsecured           40.00           NA          NA            0.00       0.00
 QUINLAN & FABISH MUSIC CO/ROBE Unsecured      1,882.00            NA          NA            0.00       0.00
 RODALE BOOKS                   Unsecured          38.00           NA          NA            0.00       0.00
 KENNELLY PHD ASSOC PATRICK/AC Unsecured          240.00           NA          NA            0.00       0.00
 M&M ORTHOPAEDICS LTD           Unsecured          60.00           NA          NA            0.00       0.00
 MEIER CLINICS/AMERICAN BUREAU Unsecured           60.00           NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured      1,711.00            NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured      1,423.00            NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured      1,210.00            NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         787.00           NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         426.00           NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         357.00           NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         286.00           NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         285.00           NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         213.00           NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured      6,198.00            NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured      3,203.00            NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured      2,136.00            NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         707.00           NA          NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         423.00           NA          NA            0.00       0.00
 ST ALEXIUS MEDICAL CENTER/HARR Unsecured         100.00           NA          NA            0.00       0.00
 SUMMIT CLINICAL SERVICES INC   Unsecured          66.20           NA          NA            0.00       0.00
 TCF/PROFESSIONAL ACCOUNT MAN Unsecured           174.00           NA          NA            0.00       0.00
 TERMINEX INTERNATIONAL/NATION Unsecured           86.00           NA          NA            0.00       0.00
 TRIBUTE                        Unsecured         779.00           NA          NA            0.00       0.00
 TRIBUTE MASTERCARD/MIDLAND F Unsecured        1,337.00            NA          NA            0.00       0.00
 TRIBUTE MASTERCARD/MIDLAND F Unsecured           974.00           NA          NA            0.00       0.00
 TRIBUTE/FIRST BANK OF DE       Unsecured      1,076.00            NA          NA            0.00       0.00
 US DEPARTMENT OF EDUCATION     Unsecured      6,000.00     12,245.18    12,245.18        914.67        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-41584        Doc 30      Filed 02/08/19     Entered 02/08/19 09:43:26              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $1,000.00          $1,000.00             $41.20
 TOTAL SECURED:                                           $1,000.00          $1,000.00             $41.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $150,536.67         $11,244.60              $0.00


 Disbursements:

         Expenses of Administration                             $5,174.20
         Disbursements to Creditors                            $12,285.80

 TOTAL DISBURSEMENTS :                                                                      $17,460.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/08/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
